Citation Nr: 0905158	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for death benefits administered by the 
Department of Veterans Affairs (VA).  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The service person, whose death occurred in May 1997, is 
reported to have served in the Armed Forces of the 
Philippines from May to December 1945.  The service was 
predeceased by his spouse.  The appellant in this matter is 
the veteran's surviving daughter.  The National Personnel 
Records Center indicates that her late father had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in August 2006 
by the VA Regional Office (RO) in Manila, Republic of the 
Philippines, denying the appellant's legal entitlement to VA 
death benefits, based on the absence of requisite service by 
the service person.  Such determination was made on a de novo 
review of the record, without regard to the finality of a 
determination reached in May 1979 denying the service 
person's December 1978 application for VA compensation or 
pension.  


FINDINGS OF FACT

1.  The service person (appellant's father) was without 
qualifying military service to establish basic eligibility 
for VA death benefits.  

2.  The appellant has received explicit notice that she 
should submit any documents she has from the service 
department showing that the service person had military 
service qualifying him as a veteran entitled to receive VA 
benefits, and the record as a whole fails to establish that 
he had qualifying military service to establish basic 
eligibility for VA benefits.  


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 
U.S.C.A. §§ 101(2), 107(a), 1502, 1521 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

There was a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§  5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  These 
provisions redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In various letters, 
including those in August and October 2006, the RO notified 
the appellant of the type of service necessary to establish 
basic eligibility for VA death benefits, including death 
pension and informed her that service in the Commonwealth 
Army (USAFFE), including recognized guerrilla service prior 
to July 1, 1946, or the new Philippine Scouts under Public 
Law 190, did not meet this requirement.  She was adequately 
informed of the information and evidence needed to 
substantiate his claim.  The appellant was also informed of 
his responsibilities in the development of the claim, and 
VA's responsibilities, which the RO fulfilled.  The appellant 
was notified and made aware of the evidence needed to 
substantiate her claim and the avenues through which he might 
obtain such evidence.  While no longer legally required, the 
RO also asked the appellant to provide any evidence in her 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Throughout the appeal, the appellant has been informed 
repeatedly that the only evidence that could substantiate her 
claim was documentation from the service department showing 
that the service person, her father, had the requisite 
service.  The law specifically excludes service in the 
Regular Philippine Army, including service with the 
recognized guerrillas prior to July 1, 1946, or in new 
Philippine Scouts under Public Law 190, for purposes of 
establishing eligibility to VA pension benefits.  See Cacalda 
v. Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be granted. As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. §§ 3.40, 3.41; see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on claim for VA benefits.  While VCAA 
notice was not provided prior to the RO's initial decision on 
the claim, the Board finds that the lack of such pre-decision 
notice is not prejudicial to the appellant as the notice was 
complete prior to certification of the appellant's case to 
the Board and the content of the notice complied fully with 
statutory and regulatory requirements.

Moreover, the United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be "cured" 
by notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II); see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures: (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

Here, the appellant's claim was most recently adjudicated by 
the RO in its statement of the case of May 2007, a point in 
time subsequent to the date that VCAA notice was provided.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a statement of the case that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

In connection with her claim, the appellant has submitted a 
September 2006 document from General Headquarters, Armed 
Forces of the Philippines, which essentially duplicates 
documents from the same organization at earlier points in 
time.  Such documents indicate the service persons status as 
"USAFFE" or Unites States Armed Forces in the Far East.  It 
is shown that, in April 1979, the Adjutant General, United 
States of America, determined that the service person had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record."  The Federal Circuit found that VA 
erred in denying the appellant's claim with no review of the 
subsequent evidence by the service department.  There was 
substantial compliance with Capellan in this case.  The Board 
specifically notes that based on the appellant's submission, 
the RO thereafter requested further verification of the 
service rendered under various spelling of the service 
person's name, and in response, the National Personnel 
Records Center on behalf of the service department confirmed 
in April 2007 that the service person had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  The appellant has had multiple 
opportunities to respond with additional evidence or argument 
on this ground for denying her claim.  She has not, however, 
come forward with appropriate evidence.  Further, there is no 
indication that there any reasonable possibility that such 
evidence exists.  In light of all of these considerations, 
the Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify any period of active 
service and no other development is warranted because VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non- 
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal as to whether the appellant has basic 
eligibility for VA death benefits, including nonservice-
connected death pension, the appellant has been provided with 
notice of the legal definitions critical to her claim that 
her father was a veteran entitled to compensation or pension 
benefits and was provided with notice of the type of evidence 
necessary to establish the effective date related to the 
award of pension benefits.  On that basis, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard, 4 Vet. App. at 394 (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the appellant does 
not have legal eligibility to VA death benefits, including 
death pension, any question as to the appropriate effective 
date to be assigned is rendered moot.



Analysis

Turning to the merits of the appellant's claim, the appellant 
maintains that she is eligible for VA death benefits based on 
her father's service during World War II, which she argues 
qualifies him to be a veteran.  She submits evidence in 
support of her entitlement, including statements from the 
Armed Forces of the Philippines and an Affidavit for 
Philippine Army Personnel.  

The record reflects that the service department in April 1979 
determined that the service person was without qualifying 
service and, as indicated above, the RO requested the service 
department in 2007 to again ascertain whether the service 
person had the requisite service to gain status as a veteran.  
In response, the service department reported that the service 
person had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.   

In order to establish basic eligibility for VA death 
benefits, including pension, it is required, in part, that 
the individual in respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b). "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Such service is deemed not to be 
active service for purposes of granting nonservice-connected 
pension benefits.  Cacalda, 9 Vet. App. at 264.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2008).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2008).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States, dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2008).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2008).

The following certifications by the service department will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2008).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Following a complete review of the evidence of record, it is 
concluded that there is no showing that the appellant's 
father had qualifying military service to establish her basic 
eligibility for VA death benefits, including death pension.  
The record is clear as to the absence of qualifying service 
of the service person, as indicated by the service 
department, and it is pointed out that VA is bound to accept 
the service department's finding as to the existence or 
absence of qualifying military service.  See Soria v Brown, 
118 F.3d 748 (Fed. Cir. 1997) (interpreting 38 C.F.R. § 3.203 
as requiring "official documentation issued by a United 
States service department for verification of the claimed 
service by" the U.S. service department); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992) (VA is prohibited from finding, 
on any basis other than a service department document which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the United States Armed Forces). 

As noted above, the appellant submitted a September 2006 
document from General Headquarters, Armed Forces of the 
Philippines, which essentially duplicates documents from the 
same organization at earlier points in time.  Such documents 
indicate the service persons status as "USAFFE" or Unites 
States Armed Forces in the Far East.  It is shown that, in 
April 1979, the Adjutant General, United States of America, 
determined that the service person had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  Based on the appellant's submission, the RO 
thereafter requested further verification of the service 
rendered under various spelling of the service person's name, 
and in response, the National Personnel Records Center on 
behalf of the service department confirmed in April 2007 that 
the service person had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.

In view of the foregoing, the Board must conclude that the 
service person was without the type of service enumerated in 
the above-cited legal authority that would establish basic 
eligibility of the appellant for VA death benefits, including 
pension.  Accordingly, the appeal must be denied for a lack 
of legal merit.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40; 
Cacalda, 9 Vet. App. at 264-65 (where law is dispositive, not 
evidence, appeal should be terminated for lack of legal merit 
or lack of entitlement under the law); Sabonis, 6 Vet. App. 
at 430.


ORDER

The service person was without qualifying military service so 
as to bestow upon the appellant basic eligibility for VA 
nonservice-connected pension benefits; the appeal is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


